DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7, 9-14, 16-17, 19-20, and 33-36 are pending.
Claims 1-5, 7, 9-10, 14, 16-17, are 33 are amended.
Claim 8 is newly cancelled.
Claims 1-7, 9-14, 16-17, 19-20, and 33-36 are rejected.  

Response to Arguments – Claim Objections
	Applicant’s amendments filed 05/02/2022 overcome the objections of record and the objections are withdrawn.

Response to Arguments - 35 USC § 112 Indefiniteness
	Applicant’s amendments filed 05/02/2022 overcome the rejections against claims 1-4 and those rejections are withdrawn.   With respect to claim 10 applicant’s arguments are not persuasive.
	Specifically, applicants argue in paragraph 4 on page 9 of applicant’s remarks that claim 10 has been amended to recite that one embodiment is using both gRNA sequences.  As written the claim is drawn to “the method of claim 1, wherein the gRNA sequence comprises a sequence of CCTCGGGAATCCGGTACACAAC, AGTGGAAAGAGTCTTAGAAGTGG, or a combination thereof”, it is the phrasing after the listing of the gRNA sequences that has introduced indefiniteness into the claim.  It is unclear to the ordinary artisan what the scope of a combination the two gRNAs is.  It could be that it is the use of both gRNAs in the same plant or cell, but it could also be a novel gRNA generated by combining nucleotides from each of the gRNAs.  Given that each sequence includes all four nucleotides this combination of the two gRNA sequences could include any nucleotide sequence at least 23 nucleotides in length.  Therefore applicant’s arguments are not persuasive and the rejection stands.  

Indefiniteness
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, the phrase “the gRNA is CCTCGGGAARCCGGTACACAAAC or AGTGGAAAGAGTCTTAGAAGTGG, or a combination” renders the claim indefinite.  A combination of the two gRNAs is indefinite because it has many different interpretations.  It is unclear to a PHOSITA whether a combination of the two gRNAs means that the combined gRNA would be a 23 nucleotide sequence where at each position the nucleotide was selected from the corresponding nucleotide in one of the two gRNAs described earlier in the claim or instead means that the combined gRNA is composed of a combination of the two gRNAs either in sections or in their entirety and is longer than 23 nucleotides.  Therefore there is more than one scope of the claims.  Claim 10 is rejected as indefinite.  For the sake of compact prosecution this claim is being interpreted to include a sequence of at least 23 nucleotides.  Examiner suggests that altering the claim to use language similar to “wherein the at least one nucleotide sequence encoding a CRISPR-Cas system guide RNA is selected from a group consisting of CCTCGGGAATCCGGTACACAAAC and/or AGTGGAAAGAGTCTTAGAAGTGG” may overcome the rejection of record.

Response to Arguments - 35 USC § 112 Written Description
	Applicant’s arguments filed 05/02/2022 are not found to be persuasive.  
	Applicant argues that the scope of claim 33 has been amended to modifying DNA sequences and gene structures of the target genes.  This argument is not found to be persuasive because the scope of the claim remains the same.  The amended claim is a method of increasing resistance against citrus canker and Huanglongbing disease in a citrus plant comprising changing DNA sequence and gene structure to reduce expression of the SWEET1 gene or DMR6 gene, or both in cells of the citrus plant.  The scope of this claim is drawn to changing any DNA sequence that would reduce expression of the SWEET1 or DMR6 genes.  This scope includes altering the sequences of any DNA sequence that directly or indirectly affects the expression of SWEET1 or DMR6.  This scope is far greater than that argued by the applicants, therefore applicants’ arguments are not found to be persuasive and the rejection is maintained.  

Written Description
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 33, the term “changing  DNA sequence and gene structure to reduce expression of the SWEET1 gene or DMR6 gene, or both in cells of the citrus plant” lacks written description.  This claim lacks written description because the claim is extremely broad, specifically regulation of gene expression is a complex and occurs at many different levels hormonal control of gene expression, hormone production, chromatin structure, as well as the complex interaction of transcription factors which integrate environmental and hormonal signals.  
The scope of claim 1 is drawn to any method of increasing resistance against citrus canker and Huanglongbing disease through changing any DNA sequence and gene structure to reduce expression of the SWEET1 gene or DMR6 gene, this includes changing any DNA sequence that indirectly or directly lowers the expression of SWEET1 and DMR6 and includes any DNA sequence involved in hormone biosynthesis and signaling pathways, chromatin remodeling and alterations to gene expression of genes upstream of SWEET1 or DMR6 that lead to decreased expression of SWEET1 or DMR6.  However, the instant disclosure only describes identifying two genes involved in disease susceptibility, designing a gene editing system to target these two target genes, SWEET1 and DMR6, targeting them in citrus species, assessing mutations and mutation frequencies at targeted genes, assessing resistance of mutant plants to Citrus Canker and bacterial cell populations in the leaves of Citrus mutants, determining salicylic acid contents in Tissues in Citrus mutants, and determining the relative expression level of the NPR1 in fresh leaf tissues of Citrus mutants.  These examples do not include DNA changes to transcription factors that regulate the expression of SWEET1 or DMR6 or any of the genes even less closely related to SWEET1 or DMR6 that cause changes to their expression when altered.  Additionally, conserved nucleic acid and homology does not lead to a role disease susceptibility.  Therefore despite this knowledge, based on the examples provided in the instant disclosure and the state of the art with respect to disease susceptibility genes it does not appear that applicant had possession of all of the different methods of reducing expression of the SWEET1 gene or DMR6 gene, particularly those that are indirect and do not comprise a direct mutation into the gene of SWEET1 or DMR6.  Due to the complexity of gene regulation, the large number of factors associated disease susceptibility, and the many potentially important transcriptional regulators that may lead to expression changes in SWEET1 or DMR6 a person of ordinary skill in the art would not be sure if the inventors had possession of the many different sequences which are claimed. Therefore claim 33 remains rejected as lacking written description.  


Response to Arguments - 35 USC § 112 Improper Dependence
	Applicant’s cancellation of claim 8 on 05/02/2022 renders the claim moot and it is withdrawn.  

Response to Arguments - 35 USC § 103
	Applicant’s arguments filed on 05/02/2022 are not found to be persuasive.
	Specifically, applicant argues that Chong does not teach that SWEET1 is associated with pathogen infection and that SWEET1 and that in fact Chong teaches away from mutating SWEET1 to create resistance to pathogens because VvSWEET1 was not expressed after inoculation with pathogens.  Additionally, applicant argues that Chong teaches about grapevine SWEET family genes not citrus SWEET family genes and misinterprets the reference Hu cited in Chong.  Applicant argues that Hu, Lateral organ boundaries 1is a disease susceptibility gene for citrus bacterial canker disease, PNAS, January 13, 2014 states that no evidence was found supporting a major function for SWEET1 in citrus bacterial canker.  
	First Chong teaches that SWEET family genes are sugar transporters that are the targets of bacterial pathogens (Chong, Page 6589, Abstract).  Additionally, Chong teaches that the expression of SWEET family genes in response to pathogen infection is variable and depends on the specific pathogen and varies within species (Chong, Page 6589, Abstract).  Chong is clear that the SWEET family of sugar transporters are the targets of extracellular bacteria and continues to state that the SWEET1 gene expression is targeted by several TAL effectors from Xanthomonas citri subspecies citri (Chong, Page 6590, Column 2, Paragraph 1).  This shows clearly that Chong does teach that the SWEET family of sugar transporters are associated with pathogen infection and further shows that a mutant sweet1 is a putative pathogen resistance gene and a worthwhile target in crop species.  
	Second, Chong does teach SWEET family genes in grapevine, however Chong does reference Hu which teaches that citrus SWEET1 expression did increase in response to TAL effector genes which are required for certain bacterial infections.  
	Finally, while applicant is correct in that Hu states that no evidence was found supporting a major function for CsSWEET1 in the citrus disease CBC, in contrast Hu hypothesizes that the role of CsSWEET1 may represent more complex virulence adaptations on the part of the bacteria (Hu, Page 527, Column 2, Paragraph 2-Page 528, Column 1, Paragraph 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-14, 19-20, and 33-36 remain rejected under 35 U.S.C. 103 as being unpatentable over Yang, US 2015/0067922, March 5, 2015, in view of Chong, The SWEET family of sugar transporters in grapevine: VvSWEET4 is involved in the interaction with Botrytis cinerea, Journal of Experimental Botany, September 22, 2014, and PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 (LOC18040441), mRNA, February 26, 2018. 
With respect to claim 1, Yang teaches a method of altering a DNA sequence and gene structure of a least one gene product of a gene (Yang, Page 1, Column 1, Paragraph 0003) comprising introducing into a citrus plant cell (Yang, Page 10, Column 1, Paragraph 0103; Yang, Page 2, Column 1, Paragraph 0021-Column 2, Paragraph 0021) an engineered, non-naturally occurring gene editing system comprising one or more vectors (Yang, Page 1, Column 2, Paragraph 0007; Yang, Page 1, Column 2, Paragraph 0012), said citrus plant cell containing and expressing a DNA molecule encoding the gene and comprising a target sequence (Yang, Page 7, Column 2, Paragraph 0075; Yang, Page 14, Column 2, Paragraph 0132), said system comprising: (a) a first regulatory element operable in a plant cell operably linked to a nucleotide sequence encoding a Type-II CRISPR-associated nuclease (Yang, Page 2, column 1, Paragraph 0017), and (b) a second regulatory element operable in a plant cell operably linked to at least one nucleotide sequence encoding a CRISPR-Cas system guide RNA (gRNA) (Yang, Page 2, Column 1, Paragraph 0017) that hybridizes with the target sequence (Yang, Page 11, Column 2, Paragraph 0014), wherein components (a) and (b) are located on same or different vectors of the system (Yang, Page 2, Column 1, Paragraph 0017), wherein the CRISPR-associated nuclease cleaves the DNA-molecule such that the DNA sequence, gene structure and/or expression of the gene is altered (Yang, Page 2, Column 2, Paragraph 0023).  
With respect to claim 1, Yang does not teach the targeting of SWEET1 or DMR6.
With respect to claim 1, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  
With respect to claim 1, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 1 of the instant application.  
With respect to claim 2, Yang teaches the limitations of claim 1 taught above (See above).
With respect to claim 2, Yang does not teach the targeting of SWEET1 wherein the coding sequence of the target gene comprises SEQ ID NO: 1
With respect to claim 2, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  
With respect to claim 2, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 1 of the instant application.  
With respect to claim 3, Yang teaches the limitations of claim 1 taught above (See above).
With respect to claim 3, Yang does not teach the targeting of SWEET1 wherein the coding sequence of the target gene comprises SEQ ID NO: 9.
With respect to claim 3, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  
With respect to claim 3, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 9 of the instant application, SEQ ID NO: 9 is found within SEQ ID NO: 1.  
With respect to claim 4, Yang teaches the limitations of claim 1 taught above (See above).  Further Yang teaches the sequence encoding a Type-II CRISPR-associated nuclease that is operably linked to a terminator sequence functional in a plant cell (Yang, Page 3, Column 1, Paragraph 0029).
With respect to claim 4, Yang does not teach the targeting of SWEET1 or DMR6.
With respect to claim 4, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  
With respect to claim 4, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 1 of the instant application.  
With respect to claim 5, Yang teaches the limitations of claim 1 taught above (see above), wherein said type II CRISPR-associated nuclease is Cas9 (Yang, Page 1, Column 2 Paragraph 0007).
With respect to claim 5, Yang does not teach the targeting of SWEET1 or DMR6.
With respect to claim 5, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  
With respect to claim 5, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 1 of the instant application.  
With respect to claim 6, Yang teaches the limitations of claim 1 taught above (see above), further Yang teaches wherein said secondary regulatory element comprises a DNA-dependent RNA polymerase III (Pol III) promoter sequence (Yang, Page 2, Column 1, Paragraph 0017).
With respect to claim 6, Yang does not teach the targeting of SWEET1 or DMR6.
With respect to claim 6, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  
With respect to claim 6, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 1 of the instant application.  
With respect to claim 9, Yang teaches all of the limitations of claim 1 taught above (See above).  
With respect to claim 9, Yang does not teach the targeting of SWEET1 or DMR6 or the specific gRNA of CCTTGGTGTCTCTCTTAGCCTTT.
With respect to claim 9, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  
With respect to claim 9, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 1 of the instant application.  
With respect to claim 10, Yang teaches all of the limitations of claim 1 taught above (See above).
With respect to claim 10, Yang does not teach the targeting of SWEET1 or DMR6 or the specific gRNA of CCTTGGTGTCTCTCTTAGCCTTT.
With respect to claim 10, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  
With respect to claim 10, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 1 of the instant application.  
With respect to claim 11, Yang teaches all of the limitations of claim 1 taught above (See above), further Yang teaches a modified plant cell (Yang, Page 11, Column 1, Paragraph 0108).
With respect to claim 11, Yang does not teach the targeting of SWEET1 or DMR6.
With respect to claim 11, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  
With respect to claim 11, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 1 of the instant application.  
With respect to claim 12, Yang teaches all of the limitations of claim 11 taught above (See above), further Yang teaches a plant comprising a modified plant cell (Yang, Page 11, Column 1, Paragraph 0108).
With respect to claim 12, Yang does not teach the targeting of SWEET1 or DMR6.
With respect to claim 12, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  
With respect to claim 12, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 1 of the instant application.  
With respect to claim 13, Yang teaches all of the limitations of claim 12 taught above (see above), further Yang teaches pollen of the plant of claim 12 (Yang, Page 11, Column 1, Paragraph 0108).
With respect to claim 13, Yang does not teach the targeting of SWEET1 or DMR6.
With respect to claim 13, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  
With respect to claim 13, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 1 of the instant application.  
With respect to claim 14, Yang teaches a method of altering DNA sequences and gene structure (Yang, Page 1, Column 1, Paragraph 0003) and reducing expression of at least one gene product of a gene (Yang, Page 9, Column 1, Paragraph 0091) comprising introducing into a citrus plant cell (Yang, Page 10, Column 1, Paragraph 0103) a CRISPR-Cas-ribonucleoprotein complex (CRISPR-Cas9-RNP) (Yang, Page 11, Column 1, Paragraph 0109; Yang, Page 1, Column 2, Paragraph 0007), said citrus plant cell containing and expressing a DNA molecule encoding the gene and comprising a target sequence (Yang, Page 14, Column 2, Paragraph 0132), wherein said CRISPR-Cas-RNP comprises a CRISPR-Cas system guide RNA (gRNA) that hybridizes with the target sequence (Yang, Page 11, Column 2, Paragraph 0114), and a class-II CRISPR-associated nuclease (Yang, Page 1, Column 1, Paragraph 0007).  
With respect to claim 14, Yang does not teach the targeting of SWEET1 or DMR6.
With respect to claim 14, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  
With respect to claim 14, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 1 of the instant application.  
With respect to claim 19, Yang teaches all of the limitations of claim 14 taught above (See above), further Yang teaches a modified plant cell produced by the method of claim 14(Yang, Page 11, Column 1, Paragraph 0108).
With respect to claim 19, Yang does not teach the targeting of SWEET1 or DMR6.
With respect to claim 19, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  
With respect to claim 19, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 1 of the instant application.  
With respect to claim 20, Yang teaches all of the limitations of claim 19 taught above (See above), further Yang teaches a plant comprising the plant cell of claim 19(Yang, Page 11, Column 1, Paragraph 0108).
With respect to claim 20, Yang does not teach the targeting of SWEET1 or DMR6.
With respect to claim 20, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  
With respect to claim 20, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 1 of the instant application.  
With respect to claim 33, Yang teaches a method of increasing resistance against citrus canker and Huanglongbing disease (Yang, Page 12, Column 2, Paragraph 0122) in a citrus plant (Yang, Page 10, Column 1, Paragraph 0103) comprising changing DNA sequence (Yang, Page 1, Column 1, Paragraph 0003) and gene structure and/or reducing expression (Yang, Page 9, Column 1, Paragraph 0091) of a gene in cells of the citrus plant (Yang, Page 10, Column 1, Paragraph 0103).
With respect to claim 33, Yang does not teach the targeting of SWEET1 or DMR6 to prevent citrus canker.
With respect to claim 33, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  Additionally, Chong teaches SWEET proteins have been associated with citrus bacterial canker disease (Chong, Page 6590, Column 1, Paragraph 1) 
With respect to claim 33, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 1 of the instant application.  
With respect to claim 34, Yang teaches the limitations of claim 33 taught above (See above), further Yang teaches the method of claim 33, wherein reducing expression comprises imparting a mutation (Yang, Page 9, Column 1, Paragraph 0091).
With respect to claim 34, Yang does not teach the targeting of SWEET1 or DMR6.
With respect to claim 34, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  
With respect to claim 34, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 1 of the instant application.  
With respect to claim 35, Yang teaches the limitations of claim 34 taught above (See above), further Yang teaches the method of claim 34, wherein imparting a mutation comprises introducing into one or more cells of the citrus plant a gene editing system comprising one or more vectors (Yang, Page 1, Column 2, Paragraph 0007; Yang, Page 1, Column 2, Paragraph 0012; Yang, Page 10, Column 1, Paragraph 0103; Yang, Page 2, Column 1, Paragraph 0021-Column 2, Paragraph 0021; Yang, Page 2, Column 1, Paragraph 0017), comprising: (a) a first regulatory element operable in a plant cell operably linked to a nucleotide sequence encoding a Type-II CRISPR-associated nuclease (Yang, Page 2, column 1, Paragraph 0017), and (b) a second regulatory element operable in a plant cell operably linked to at least one nucleotide sequence encoding a CRISPR-Cas system guide RNA (gRNA) that hybridizes with a portion of the coding sequence (Yang, Page 2, Column 1, Paragraph 0017).  
With respect to claim 35, Yang does not teach the targeting of SWEET1 or DMR6 to prevent citrus canker.
With respect to claim 35, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  Additionally, Chong teaches SWEET proteins have been associated with citrus bacterial canker disease (Chong, Page 6590, Column 1, Paragraph 1) 
With respect to claim 35, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 1 of the instant application.  

With respect to claim 36, Yang teaches all of the limitations of claim 34 taught above (See above), further Yang teaches the method of claim 34, wherein imparting a mutation comprises introducing into one or more cells of the citrus plant (Yang, Page 10, Column 1, Paragraph 0103) a CRISPR-Cas-ribonucleoprotein complex (CRISPR-Cas-RNP)( Yang, Page 11, Column 1, Paragraph 0109; Yang, Page 1, Column 2, Paragraph 0007) comprising a CRISPR-Cas system guide RNA (gRNA) that hybridizes with a portion of the coding sequence (Yang, Page 14, Column 2, Paragraph 0132), promoter and/or 5’ untranslated region of the target gene, and a class-II CRISPR-associated nuclease (Yang, Page 1, Column 1, Paragraph 0007).  
With respect to claim 36, Yang does not teach the targeting of SWEET1 or DMR6 to prevent citrus canker.
With respect to claim 36, Chong teaches that SWEET transporters are a family of sugar transporters associated with pathogen infection and mutants in SWEET genes were less susceptible to pathogen infection (Chong, Page 6589, Abstract).  Additionally, Chong teaches SWEET proteins have been associated with citrus bacterial canker disease (Chong, Page 6590, Column 1, Paragraph 1) 
With respect to claim 36, PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 teaches a sequence having 100% identity to SEQ ID NO: 1 of the instant application.  
It would have been obvious to the ordinary artisan at the time of filing to modify the method of Yang to target the SWEET gene of Citrus clementina bidirectional sugar transporter SWEET1 in order to enhance the pathogen resistance of plants as described in Chong.  This would have been obvious because the three pieces of prior art are all drawn to a method of making plant modifications, motivation to target a specific family of genes, and a specific sequence of a member of that family of genes.  The ordinary artisan would have been motivated to combine these references in order to improve the resistance of citrus to pathogens, this would have been motivating to the ordinary artisan because of the agricultural and economic significance of a disease resistant Citrus plant.  Further it would have been obvious to use the specific gRNA of claims 9 and 10 because this is a sequence which is found early in the coding sequence of SWEET1 and is located near a PAM sequence and due to the limited number of sites within that gene the ordinary artisan would have been motivated to try the specific gRNA of claims 9 and 10 of the instant application.  Therefore claims 1-6, 9-11, 12-14, 19-20, and 33-36 are rejected as being obvious under Yang in view of Chong and in further view of Citrus clementina bidirectional sugar transporter SWEET1.  
Claims 7 remains rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Chong, and PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 (LOC18040441), as discussed above, and in further view of Li, Varied Transcriptional Efficiencies of Multiple Arabidopsis U6 Small Nuclear RNA Genes, Journal of Integrative Plant Biology, Volume 49, Issue 2, Pages 222-229, February 5, 2007. 
With respect to claim 7, Yang in view of Chong and in further view of PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 (LOC18040441) collectively teach all of the limitations of claim 1 taught above (See above), further Yang teaches the method wherein said promoter sequence comprises a U6 promoter nucleotide sequence (Yang, Page 3, Column 1, Paragraph 0029). 
With respect to claim 7, Yang in view of Chong and in further view of PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 (LOC18040441) do not collectively teach a U6 promoter from Arabidopsis.
With respect to claim 7, Li teaches Arabidopsis U6 promoters, their regions and that U6-26 is a promoter that has high transcriptional activity in leaf, stem, flowers and silique (Li, Abstract).  
It would have been obvious to the ordinary artisan at the time of filing to modify the method of Yang in view of Chong and in further view of PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 (LOC18040441) to use the U6 promoter of Li.  This would have been obvious because the method of Yang in view of Chong and in further view of PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 (LOC18040441) teaches the use of a U6 promoter and Li teaches a highly effective U6 promoter.  The ordinary artisan would have been motivated to combine these references because CRISPR editing efficiency relies on efficient expression of both the gRNA and the Cas nuclease and Li teaches an effective U6 promoter.  Therefore claims 7 are rejected as being obvious under Yang in view of Chong and in further view of PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 (LOC18040441) and in further view of Li.

Claims 16-17 remain rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Chong, and PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 (LOC18040441), as discussed above and in further view of Zhong, Plant Genome Editing Using FnCpf1 and LbCpf1 Nucleases at Redefined and Altered PAM Sites, Molecular Plant, July 2018. 
With respect to claim 16, Yang in view of Chong and in further view of PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 (LOC18040441) collectively teach all of the limitations of claim 1 taught above (See above).
With respect to claim 16, Yang in view of Chong and in further view of PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 (LOC18040441) do not teach the use of CPF1 as the nuclease.
With respect to claim 16, Zhong teaches that Cpf1 is a highly efficient enzyme for CRISPR gene editing (Zhong, Page 1001, Column 2, Paragraph 3).
With respect to claim 17, Yang in view of Chong and in further view of PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 (LOC18040441) collectively teach all of the limitations of claim 1 taught above (See above).
With respect to claim 17, Yang in view of Chong and in further view of PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 (LOC18040441) do not teach the use of an LbCpf1 as the nuclease.
With respect to claim 17, Zhong teaches that Cpf1 is a highly efficient enzyme for CRISPR gene editing (Zhong, Page 1001, Column 2, Paragraph 3).
It would have been obvious to the ordinary artisan at the time of filing to modify the method of Yang in view of Chong and in further view of PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 (LOC18040441) to use the enzyme of Zhong.  This would have been obvious because the two methods are both drawn to gene editing approaches.  The ordinary artisan would have been motivated to combine these references because of the effectiveness of the CPF1 enzyme at gene editing.  Therefore claims 16-17 are rejected as being obvious under Yang in view of Chong in view of PREDICTED: Citrus clementina bidirectional sugar transporter SWEET1 (LOC18040441) and in further view of Zhong.  


Conclusion
All claims are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561. The examiner can normally be reached 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                                                                                                                                                                                                        

/WEIHUA FAN/Examiner, Art Unit 1663